Title: From George Washington to William Smith, 8 June 1788
From: Washington, George
To: Smith, William



Gentlemen,
Mount Vernon June 8th 1788.

Captn Barney has just arrived here in the miniature Ship called the Federalist; and has done me the honour to offer that beautiful curiosity as a Present to me, on your part. I pray you, Gentlemen, to accept the warmest expressions of my sensibility for this specimen of American ingenuity: in which the exactitude of the proportions, the neatness of the workmanship, and the elegance of the decorations (which make your Present fit to be preserved in a Cabinet of Curiosities) at the sametime that they exhibit the skill & taste of the Artists, demonstrate that Americans are not inferior to any people whatever in the use of mechanical instruments & the art of Ship-building.
The unanimity of the Agricultural State of Maryland in general, as well as of the commercial Town of Baltimore in particular, expressed in their recent decision on the subject of a general Government, will not (I persuade myself) be without its due efficacy on the Minds of their Neighbours, who, in many instances, are intimately connected not only by the nature of their produce, but by the ties of blood and the habits of life. Under these circumstances, I cannot entertain an idea that the voice of the Convention of this State, which is now in Session, will be

dissonant from that of her nearly-allied Sister, who is only seperated by the Potomack.
You will permit me, Gentlemen, to indulge my feelings in reiterating the heart-felt wish, that the happiness of this Country may equal the desires of its sincerests friends; and that the patriotic Town of which you are Inhabitants (in the prosperity of which I have always found myself strongly interested) may not only continue to encrease in the same wonderful manner it has formerly done—but that its trade, manufactures and other resources of wealth may be placed, permanently, in a more flourishing situation than they have hitherto been. I am with sentiments of respect Gentlemen, Your Most Obedt & Most Hble Ser⟨v⟩t

Go: Washington

